          Case 2:16-cv-06681-GEKP Document 28 Filed 11/19/18 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOPHER J. CECCHINE                               :      CIVIL ACTION
          Plaintiff,                                  :
                                                      :
         v.                                           :
                                                      :
                                                      :
COMMUNITY EDUCATION CENTERS, INC.                     :    NO. 16-6681
        Defendant.                                    :

                                            OR DER

                     AND NOW, TO WIT: This 19th day of November, 2018, it having been

 reported that the issues between the parties in the above action have been settled and upon Order

 of the Court pursuant to the provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of

 this Court, it is

                     ORDERED that the above action is DISMISSED with prejudice, pursuant to

 agreement of counsel without costs.


                                                           S/Rose A. Barber
                                                           Rose A. Barber
                                                           Deputy Clerk - Civil
                                                           For Judge Gene E.K. Pratter
                                                           267-299-7352
Copies sent by ECF to:
James M. Donovan
Matthew H. Fry
Robert M. Diorio
